Case 1:20-cv-20294-BB Document 77 Entered on FLSD Docket 04/21/2021 Page 1 of 20




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                     Case No. 1:20-cv-20294-BLOOM

  JESSIE JACKSON,

            Plaintiff,
  v.

  F. PAPILLION, et al.,

        Defendants.
  _________________________/

                    ORDER ON MOTION FOR FINAL SUMMARY JUDGMENT

            THIS CAUSE is before the Court upon Defendants Dr. Papillion’s and Dr. Delgado’s

  (collectively, “Defendants”) Motion for Final Summary Judgment and Incorporated Memorandum

  of Law, ECF No. [66] (“Motion”).1 The Court has carefully reviewed the Motion, all opposing and

  supporting submissions, the record in this case, the applicable law, and is otherwise fully advised.

  For the reasons set forth below, the Motion is granted.

       I.       BACKGROUND

            On January 22, 2020, Plaintiff, an inmate confined at the Suwannee Correctional Institution

  (“Suwannee C.I.”), filed this pro se civil rights action pursuant to 42 U.S.C. § 1983, alleging that


  1
    Plaintiff has separately requested that the Court withhold a ruling on Defendants’ Motion based on
  Defendants’ objections to Plaintiff’s December 23, 2020 and January 15, 2021 discovery requests. See
  generally ECF No. [69]. On April 28, 2020, the Court ordered that all discovery must be completed by
  January 12, 2021. ECF No. [26] (“Scheduling Order”). As Defendants correctly note, Plaintiff’s discovery
  requests were untimely because Defendants’ responses were due after the discovery cut-off date. ECF No.
  [70] at 2; see also S.D. Fla. L.R. 26.1(d) (“written discovery requests . . . must be served in sufficient time
  that the response is due on or before the discovery cutoff date. . . . Failure by the party seeking discovery
  to comply with this paragraph obviates the need to respond or object to the discovery”). The fact that
  Plaintiff is proceeding pro se does not excuse his failure to comply with applicable procedural rules. Castro
  v. Dir., F.D.I.C., 449 F. App’x 786, 788 (11th Cir. 2011) (“Once a pro se IFP litigant is in court, he is
  subject to the Federal Rules of Civil Procedure and the local rules of the court.” (citing Moon v. Newsome,
  863 F.2d 835, 837 (11th Cir. 1989))). Plaintiff offers no explanation as to why he waited eight months to
  serve his discovery requests, and the Court will not reward Plaintiff for his lack of diligence by withholding
  a ruling on the instant Motion.
Case 1:20-cv-20294-BB Document 77 Entered on FLSD Docket 04/21/2021 Page 2 of 20

                                                                        Case No. 1:20-cv-20294-BLOOM


  medical professionals at Dade Correctional Institution (“Dade C.I.”) violated his Eighth

  Amendment Rights. ECF No. [1] (“Complaint”). On February 14, 2020, Magistrate Judge Lisette

  M. Reid entered a Report and Recommendation, which recommended that Plaintiff’s allegations

  against Dr. Papillion and Dr. Delgado were sufficient to avoid dismissal pursuant to 28 U.S.C.

  § 1915. ECF No. [6]. On March 2, 2020, this Court adopted Judge Reid’s Report and

  Recommendation. ECF No. [9]. The Defendants were served, thereafter answered the Complaint,

  and the parties engaged in discovery.

            On February 3, 2021, Defendants filed the instant Motion, ECF No. [66], along with their

  corresponding Statement of Undisputed Facts, ECF No. [67] (“SOF”). Plaintiff Jessie Jackson

  (“Plaintiff”) filed a response in opposition to the Motion, ECF No. [73] (“Response”), to which

  Defendants filed a reply, ECF No. [75] (“Reply”). Plaintiff has not filed an opposing statement of

  material facts,2 but has filed an affidavit in support of his Response, ECF No. [72].

      II.      MATERIAL FACTS

            Based on the parties’ briefing, together with the evidence in the record, the following facts

  are not genuinely in dispute unless otherwise noted.

            In December 2017, Plaintiff, who is diabetic, sought medical attention for blisters on his

  left big toe. ECF No. [72] ¶ 1. On December 14, 2017, x-rays were taken of Plaintiff’s left foot,




  2
    Pursuant to the Court’s Scheduling Order, the parties were cautioned that if “a responding party fails to
  controvert a movant’s supported material facts in an opposing statement of material facts, the movant’s
  material facts will be deemed admitted.” ECF No. [26] at 2-3; see also S.D. Fla. L.R. 56.1(c) (“All material
  facts in any party’s Statement of Material Facts may be deemed admitted unless controverted by the other
  party’s Statement of Material Facts, provided that: (i) the Court finds that the material fact at issue is
  supported by properly cited record evidence; and (ii) any exception under Fed. R. Civ. P. 56 does not
  apply.”). The Court had separately reviewed the evidence cited in Defendants’ SOF, and finds that the cited
  materials—i.e., Plaintiff’s medical records, ECF Nos. [67-1] at 7-28 and [67-2] at 5-13—support the
  assertions made, and are therefore deemed admitted. See S.D. Fla. L.R. 56.1(c). Notwithstanding their
  admission, the Court will construe the facts in the light most favorable to Plaintiff as required on a motion
  for summary judgment.
                                                       2
Case 1:20-cv-20294-BB Document 77 Entered on FLSD Docket 04/21/2021 Page 3 of 20

                                                                    Case No. 1:20-cv-20294-BLOOM


  showing no fracture, dislocation, or evidence of osteomyelitis. ECF No. [67-1] at 7. According to

  Dr. Papillion, on December 20, 2017, he referred Plaintiff to a podiatrist and recommended that

  Plaintiff receive daily wound care. ECF No. [67-2] ¶ 6. On December 24, 2017, Dr. Papillion

  admitted Plaintiff to the infirmary for a 23-hour observation due to a chronic ulceration and fungal

  infection of his left big toe. Id. ¶ 7; see also id. at 6; ECF No. [73] at 4. Dr. Papillion’s treatment

  plan consisted of daily wound care and a 10-day antibiotic regiment. ECF No. [67-2] at 6-7.

         On January 12, 2018, Plaintiff was seen by Dr. Delgado, who observed that Plaintiff’s left

  big toe was infected. ECF No. [67-1] at 8. Dr. Delgado ordered debridement of the infected tissues

  and x-rays of Plaintiff’s left foot. Id. Dr. Delgado also admitted Plaintiff to the infirmary for 90

  days to receive antibiotic treatments and daily cleanings. Id.; see also ECF No. [73] at 4. The x-

  rays of Plaintiff’s left foot were taken on January 18, 2018, which showed osteomyelitis of his left

  big toe. ECF No. [67-1] at 8-9.

         On January 26, 2018, Plaintiff was seen by a podiatrist at Larkin Community Hospital upon

  Dr. Papillion’s referral. ECF No. [67-2] ¶ 8; see also id. at 8-9. The podiatrist evaluated Plaintiff,

  and ordered that Plaintiff receive daily wound care and diabetic shoes. ECF No. [67-2] at 9. On

  January 31, 2018, Plaintiff was seen by Dr. Delgado, who “encouraged [Plaintiff] to be compliant”

  with his instructions and ordered continued cleanings of Plaintiff’s left big toe with iodine,

  bacitracin, and tolnaftate. ECF No. [67-1] at 12. Dr. Delgado also advised Plaintiff to “try to keep

  [his] wound open.” Id.

         On February 19, 2018, Plaintiff was seen by Dr. Delgado and requested diabetic shoes. Id.

  at 13. Dr. Delgado advised Plaintiff that closed-toe shoes were “not a good measure” because they

  “could trigger maceration of the wound and surrounding skin.” Id. On February 23, 2018, Plaintiff

  filed an informal grievance, “complaining about the required diabetic shoes.” ECF No. [73] at 3.



                                                    3
Case 1:20-cv-20294-BB Document 77 Entered on FLSD Docket 04/21/2021 Page 4 of 20

                                                                   Case No. 1:20-cv-20294-BLOOM


  On February 26, 2018, Plaintiff renewed his request for diabetic shoes so that he could walk around

  the compound. ECF No. [67-1] at 14. Dr. Delgado again advised Plaintiff that he was “not in the

  condition to walk [with] shoes” because they would cause maceration of the wound. Id.

          On March 5, 2018, Plaintiff was seen by Dr. Delgado, who noted that Plaintiff exhibited

  “poor cooperation [with] treatment.” Id. at 15. Specifically, Plaintiff was seen touching the wound

  on his left big toe with his hands. Id. Dr. Delgado ordered continued cleanings of the wound. Id.

          On March 16, 2018, Plaintiff was seen by the podiatrist at Larkin Community Hospital,

  complaining of an ulceration to his left big toe. ECF No. [67-1] at 16. The podiatrist did not see

  any signs of active infection and recommended a treatment plan of wound care, diabetic shoes,

  and “strict off-loading to the left foot.” Id.

          On March 19, 2018, Plaintiff was seen by Dr. Delgado, who noted that Plaintiff should

  avoid loading and applying pressure on his left foot and that he should continue with daily

  cleanings. Id. at 17. Thereafter, on April 2, 2018, Plaintiff was seen by Dr. Delgado, complaining

  that the “small wound on the back of his left big toe [is] not healing.” Id. at 18. Dr. Delgado

  instructed Plaintiff to keep his foot elevated and avoid putting pressure on his toe. Id. Dr. Delgado

  noted that Plaintiff was “unfortunately not cooperating with his own treatment” and was “focused

  only on [the] shoes” recommended by the podiatrist. Id. Dr. Delgado also noted that Plaintiff was

  “argumentative[.]” Id.

          On April 9, 2018, Dr. Delgado observed that the wound on Plaintiff’s left big toe was

  “healing slowly.” Id. at 19. Dr. Delgado also noted that Plaintiff was non-compliant with his

  instructions to avoid putting pressure on his left great toe. Id. On April 17, 2018, Plaintiff was

  discharged from the infirmary upon Dr. Delgado observing that the wound on Plaintiff’s left big

  toe was “almost healed.” Id. at 20. Plaintiff explains that he was discharged with an “open wound”



                                                   4
Case 1:20-cv-20294-BB Document 77 Entered on FLSD Docket 04/21/2021 Page 5 of 20

                                                                    Case No. 1:20-cv-20294-BLOOM


  and received a wound care pass for further treatments. ECF No. [72] ¶ 7. According to Dr. Delgado,

  at that time, he believed that Plaintiff’s left big toe was healed enough where Plaintiff could walk

  on it when necessary, and informed Plaintiff of the same. ECF No. [67-1] ¶ 15.

         On April 23, 2018, Plaintiff reported to the emergency room for wound care. ECF No. [67-

  1] at 20. Dr. Delgado noted that Plaintiff’s left big toe was “healing very slowly[,]” advised

  Plaintiff to avoid placing stress and burden on his left big toe, and recommended that Plaintiff

  continue with daily cleanings. Id. Dr. Delgado also noted that Plaintiff arrived at the emergency

  room pushing a wheelchair of a patient, despite knowing that he could not place stress or burden

  on his left big toe. Id. According to Plaintiff, he was not pushing the wheelchair of another patient,

  but rather “he was in so much pain” that “he leaned forward on another patient’s wheelchair and

  grabbed on to the handles in order to decrease body weight and pressure off of the toe that was

  inflamed, infected, and leaking.” ECF No. [73] at 9.

         On May 11, 2018, Plaintiff was seen by Dr. Delgado, who observed that Plaintiff’s left big

  toe was “oozing[.]” ECF No. [67-1] at 21. Dr. Delgado ordered medication to treat Plaintiff’s left

  big toe and instructed Plaintiff to keep proper hygiene. Id. On June 8, 2018, Dr. Delgado noted

  that Plaintiff’s wound was “almost healed” and that it was a “good idea to start ordering the boots”

  to “prevent recurrent future infections.” Id. at 22.

         On July 2, 2018, Plaintiff was treated in the emergency room due to an infection on his left

  big toe. Id. at 23. Dr. Delgado prescribed Plaintiff with Levaquin and Meloxicam. Id. at 23; ECF

  No. [67-1] ¶ 19. On July 5, 2018, Plaintiff was seen by Dr. Papillion, who ordered daily treatments

  of saline and ointment for Plaintiff’s left big toe. ECF No. [67-2] at 11. On July 13, 2018, Plaintiff

  was treated in the emergency room by Dr. Papillion. Id. at 12. Plaintiff complained that the

  drainage in his left big toe was getting worse, and Dr. Papillion admitted Plaintiff to the infirmary



                                                    5
Case 1:20-cv-20294-BB Document 77 Entered on FLSD Docket 04/21/2021 Page 6 of 20

                                                                    Case No. 1:20-cv-20294-BLOOM


  for a 23-hour observation. Id. At that time, Plaintiff was finishing his treatment of Levaquin. Id.

  Plaintiff explains that he was “resistant to the antibiotics [Defendants prescribed] in the most

  crucial state of the infection.” ECF No. [72] ¶ 11.

          Plaintiff’s left big toe was amputated in July 2018, which Defendants maintain was due to

  Plaintiff’s non-compliance with the medical instructions provided to him. ECF Nos. [67-1] ¶ 20

  and [67-2] ¶ 12. Plaintiff, however, maintains that he was compliant with Defendants’ instructions,

  as he took the prescribed “insulin twice a day” and “never refused any medical treatments by

  signing a refusal form.” ECF No. [72] ¶ 13. According to Plaintiff, his left big toe was amputated

  due to Defendants’ failure to provide him with diabetic shoes, a wheelchair upon his departure

  from the infirmary, and proper antibiotics. Id. ¶¶ 4-12; see also ECF No. [73] at 3-4, 10. Plaintiff

  also contends that during his wound care, Plaintiff tried getting the attention of Defendants so he

  could explain his concerns about his infected left big toe, but “they brushed [him] away, telling

  [him] to file a sick call slip.” ECF No. [72] ¶ 10.

          Following the amputation of his left big toe, Plaintiff was transported to Larkin Community

  Hospital for a follow-up visit. ECF No. [73] at 6. The van was not equipped with a sidestep and,

  upon existing the van, “[Plaintiff] lost his footing and injured his left foot.” Id. According to

  Plaintiff, he sought medical attention the next day, but Defendants showed no concern and

  discharged Plaintiff from the infirmary. Id. Plaintiff also explains that, one week later, the toes on

  his left foot turned black. Id.

          Plaintiff’s medical records reveal that he was seen by Dr. Delgado on September 27, 2018,

  complaining of pain in the toes of his left foot. ECF No. [67-1] at 24. Dr. Delgado ordered x-rays

  that day, which were performed on October 1, 2018. Id. On October 12, 2018, Dr. Delgado

  reviewed the x-rays with Plaintiff, and explained that the x-rays showed non-displaced fractures



                                                    6
Case 1:20-cv-20294-BB Document 77 Entered on FLSD Docket 04/21/2021 Page 7 of 20

                                                                    Case No. 1:20-cv-20294-BLOOM


  of his second and third left toes. Id. at 25. Based on his review of the x-rays and injury, Dr. Delgado

  opined that the fractures would heal on their own and required no treatment. ECF No. [67-1] ¶ 23.

  Dr. Papillion also reviewed the x-rays and agreed with Dr. Delgado’s conclusion. ECF No. [67-2]

  ¶ 13; see also id. at 13.

             On October 22, 2018, Plaintiff was seen by Dr. Delgado, and continued to complain of pain

  in his left toes. ECF No. [67-1] at 26. Dr. Delgado provided Plaintiff with a cane to prevent stress

  on his toes and referred Plaintiff to a podiatrist. Id. On December 6, 2018, Dr. Delgado treated

  Plaintiff, who did not make any complaints about his left toes. Id. On December 27, 2018, Plaintiff

  complained that his left foot was swelling and requested that Dr. Delgado provide him with a

  walker. Id. at 28. Dr. Delgado agreed and provided Plaintiff with a walker. Id. According to

  Plaintiff, he received no treatment for his fractured toes, his toes healed in a disfigured form due

  to Defendants’ failure to provide him with a medical short boot, and he continues to suffer pain.

  ECF No. [73] at 7; see also ECF No. [72] ¶ 14.

             Defendants now move for summary judgment and contend that Plaintiff fails to establish a

  constitutional violation of deliberate indifference to a serious medical need. Defendants challenge

  each element: Plaintiff fails to establish an objective serious medical need; Plaintiff cannot

  establish Defendants acted with subjective deliberate indifference; and Plaintiff cannot establish a

  causal connection between Defendants’ actions and Plaintiff’s claimed injuries.

      III.      LEGAL STANDARD

             A court may grant a motion for summary judgment “if the movant shows that there is no

  genuine dispute as to any material fact and the movant is entitled to judgment as a matter of law.”

  Fed. R. Civ. P. 56(a). The parties may support their positions by citations to materials in the record,

  including, among other things, depositions, documents, affidavits, or declarations. See Fed. R. Civ.



                                                     7
Case 1:20-cv-20294-BB Document 77 Entered on FLSD Docket 04/21/2021 Page 8 of 20

                                                                   Case No. 1:20-cv-20294-BLOOM


  P. 56(c). An issue is genuine if “a reasonable trier of fact could return judgment for the non-moving

  party.” Miccosukee Tribe of Indians of Fla. v. United States, 516 F.3d 1235, 1243 (11th Cir. 2008)

  (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986)). A fact is material if it

  “might affect the outcome of the suit under the governing law.” Id. (quoting Anderson, 477 U.S.

  at 247-48).

         A court views the facts in the light most favorable to the non-moving party, draws “all

  reasonable inferences in favor of the nonmovant and may not weigh evidence or make credibility

  determinations, which ‘are jury functions, not those of a judge.’” Lewis v. City of Union City, Ga.,

  934 F.3d 1169, 1179 (11th Cir. 2019) (quoting Feliciano v. City of Mia. Beach, 707 F.3d 1244,

  1252 (11th Cir. 2013)); see also Crocker v. Beatty, 886 F.3d 1132, 1134 (11th Cir. 2018) (“[W]e

  accept [the non-movant’s] version of the facts as true and draw all reasonable inferences in the

  light most favorable to him as the non-movant.”). “The mere existence of a scintilla of evidence

  in support of the [non-moving party’s] position will be insufficient; there must be evidence on

  which a jury could reasonably find for the [non-moving party].” Anderson, 477 U.S. at 252. “If

  more than one inference could be construed from the facts by a reasonable fact finder, and that

  inference introduces a genuine issue of material fact, then the district court should not grant

  summary judgment.” Bannum, Inc. v. City of Fort Lauderdale, 901 F.2d 989, 996 (11th Cir. 1990).

  The Court does not weigh conflicting evidence. See Skop v. City of Atlanta, Ga., 485 F.3d 1130,

  1140 (11th Cir. 2007) (quoting Carlin Comm’n, Inc. v. S. Bell Tel. & Tel. Co., 802 F.2d 1352,

  1356 (11th Cir. 1986)).

         Initially, the moving party bears the “responsibility of informing the . . . court of the basis

  for its motion, and identifying those portions of ‘the pleadings, depositions, answers to

  interrogatories, and admissions on file, together with the affidavits, if any,’ which it believes



                                                   8
Case 1:20-cv-20294-BB Document 77 Entered on FLSD Docket 04/21/2021 Page 9 of 20

                                                                  Case No. 1:20-cv-20294-BLOOM


  demonstrate the absence of a genuine issue of material fact.” Celotex Corp. v. Catrett, 477 U.S.

  317, 323 (1986); see also Shiver v. Chertoff, 549 F.3d 1342, 1343 (11th Cir. 2008). If a movant

  satisfies this burden, “the nonmoving party ‘must do more than simply show that there is some

  metaphysical doubt as to the material facts.’” Ray v. Equifax Info. Servs., LLC, 327 F. App’x 819,

  825 (11th Cir. 2009) (quoting Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574,

  586 (1986)). Instead, “the non-moving party ‘must make a sufficient showing on each essential

  element of the case for which he has the burden of proof.’” Id. (quoting Celotex Corp., 477 U.S.

  at 322). The non-moving party must produce evidence, going beyond the pleadings, and by its own

  affidavits, or by depositions, answers to interrogatories, and admissions on file, designating

  specific facts to suggest that a reasonable jury could find in the non-moving party’s favor. Shiver,

  549 F.3d at 1343. Yet, even where a non-movant neglects to submit any alleged material facts in

  dispute, a court must still be satisfied that the evidence in the record supports the uncontroverted

  material facts proposed by the movant before granting summary judgment. Reese v. Herbert, 527

  F.3d 1253, 1268-69, 1272 (11th Cir. 2008); United States v. One Piece of Real Prop. Located at

  5800 S.W. 74th Ave., Mia., Fla., 363 F.3d 1099, 1103 n.6 (11th Cir. 2004). Indeed, even “where

  the parties agree on the basic facts, but disagree about the factual inferences that should be drawn

  from those facts,” summary judgment may be inappropriate. Warrior Tombigbee Transp. Co., Inc.

  v. M/V Nan Fung, 695 F.2d 1294, 1296 (11th Cir. 1983).

         In resolving the issues presented under Rule 56, “the court may not weigh conflicting

  evidence to resolve disputed factual issues; if a genuine dispute is found, summary judgment must

  be denied.” Carlin Commc’n, Inc., 802 F.2d at 1356. Moreover, summary judgment is

  inappropriate where the Court would be required to weigh conflicting renditions of material fact

  or determine witness credibility. See Hairston v. Gainesville Sun Publ’g Co., 9 F.3d 913, 919 (11th



                                                   9
Case 1:20-cv-20294-BB Document 77 Entered on FLSD Docket 04/21/2021 Page 10 of 20

                                                                   Case No. 1:20-cv-20294-BLOOM


  Cir. 1993); see also Mize v. Jefferson City Bd. of Educ., 93 F.3d 739, 742 (11th Cir. 1996) (“It is

  not the court’s role to weigh conflicting evidence or to make credibility determinations; the non-

  movant’s evidence is to be accepted for purposes of summary judgment.”); Strickland v. Norfolk

  S. Ry. Co., 692 F.3d 1151, 1154 (11th Cir. 2012) (“Credibility determinations, the weighing of the

  evidence, and the drawing of legitimate inferences from the facts are jury functions, not those of a

  judge, whether he [or she] is ruling on a motion for summary judgment or for a directed verdict.”

  (quoting Anderson, 477 U.S. at 255)); see also Ramirez v. Nicholas, No. 13-60820-CIV, 2013 WL

  5596114, at *4 (S.D. Fla. Oct. 11, 2013) (“The Court may not make the credibility determinations

  needed to resolve this conflict; only the jury may do so.”). Through this lens, the Court considers

  the Motion and the parties’ arguments.

     IV.      DISCUSSION

           The Eighth Amendment’s prohibition of cruel and unusual punishment governs the

  conditions under which convicted prisoners are confined and the treatment that they receive while

  in prison. Farmer v. Brennan, 511 U.S. 825, 832 (1994). The Supreme Court has interpreted the

  Eighth Amendment to prohibit “deliberate indifference to serious medical needs of prisoners.”

  Estelle v. Gamble, 429 U.S. 97, 104 (1976). However, not “every claim by a prisoner that he has

  not received adequate medical treatment states a violation of the Eighth Amendment.” Id. at 105.

  Rather, an Eighth Amendment violation arises only when the medical treatment was “so grossly

  incompetent, inadequate, or excessive as to shock the conscience or to be intolerable to

  fundamental fairness.” Harris v. Thigpen, 941 F.2d 1495, 1505 (11th Cir. 1991) (internal quotation

  marks omitted) (quoting Rogers v. Evans, 792 F.2d 1052, 1058 (11th Cir. 1986)). “Mere incidents

  of negligence or malpractice do not rise to the level of constitutional violations.” Harris, 941 F.2d

  at 1505 (citing Estelle, 429 U.S. at 106); see also Hoffer v. Sec’y, Fla. Dep’t of Corr., 973 F.3d



                                                   10
Case 1:20-cv-20294-BB Document 77 Entered on FLSD Docket 04/21/2021 Page 11 of 20

                                                                      Case No. 1:20-cv-20294-BLOOM


  1263, 1271 (11th Cir. 2020) (“With respect to prisoners’ medical care, in particular, we have held

  that the Eighth Amendment doesn’t require it to be perfect, the best obtainable, or even very

  good.”) (citation omitted) (internal quotation marks omitted).

           To prevail on an Eighth Amendment claim for deliberate indifference, a plaintiff must

  demonstrate: (1) an objective component by showing that he had a serious medical need; (2) a

  subjective component by showing that defendants acted with deliberate indifference to that serious

  medical need; and (3) causation between defendant’s wrongful indifference and plaintiff’s claimed

  injuries. See Mann v. Taser Int’l, Inc., 588 F.3d 1291, 1306-07 (11th Cir. 2009); Taylor v. Adams,

  221 F.3d 1254, 1257 (11th Cir. 2000).

              A. Serious medical need

           To establish the first element of a deliberate indifference claim, Plaintiff must demonstrate

  that he suffered an objectively serious medical need. “[A] serious medical need is considered ‘one

  that has been diagnosed by a physician as mandating treatment or one that is so obvious that even

  a lay person would easily recognize the necessity for a doctor’s attention.’” Farrow v. West, 320

  F.3d 1235, 1243 (11th Cir. 2003) (quoting Hill v. Dekalb Reg’l Youth Det. Ctr., 40 F.3d 1176,

  1187 (1994)). “In either of these situations, the medical need must be ‘one that if left unattended,

  poses a substantial risk of serious harm.’” Id. (alterations adopted) (quoting Taylor, 221 F.3d at

  1258).

           Defendants do not dispute that the wound on Plaintiff’s left big toe qualifies as a serious

  medical need but challenge the sufficiency of Plaintiff’s claim with regard to his fractured toes. 3




  3
    Because Plaintiff asserts only one count for deliberate indifference under the Eighth Amendment, the
  Court address both incidents together—i.e., Defendants’ treatment of the wound on Plaintiff’s left big toe
  and Defendants’ treatment of Plaintiff’s fractured second and third toes.
                                                     11
Case 1:20-cv-20294-BB Document 77 Entered on FLSD Docket 04/21/2021 Page 12 of 20

                                                                    Case No. 1:20-cv-20294-BLOOM


  Specifically, Defendants maintain that “[b]roken toes that heal on their own without medical

  intervention simply cannot constitute an objectively serious medical need.” ECF No. [66] at 7.

         Upon review of the evidence, while it is questionable that Plaintiff has demonstrated a

  serious medical need with respect to his fractured toes, the wound on Plaintiff’s left big toe

  qualifies as a serious medical need. While Plaintiff maintains that he sought medical attention for

  his left foot because his “toes had become discolored[,]” “turned black” a week after sustaining an

  injury, and suffered from pain, ECF No. [73] at 6, Dr. Delgado ordered x-rays of Plaintiff’s left

  foot, and observed non-displaced fractures in Plaintiff’s second and third toes, which he believed

  would heal on their own and required no further treatment. ECF No. [67-1] ¶ 23; see also id. at 25.

  Dr. Papillion also reviewed the x-rays of Plaintiff’s left foot and agreed with Dr. Delgado’s

  diagnosis and course of treatment. ECF No. [67-2] ¶ 13; see also id. at 13. Viewing the facts in the

  light most favorable to Plaintiff, the Court will assume that Plaintiff’s fractured toes also equate to

  a serious medical need. However, as explained below, summary judgment is nonetheless

  appropriate because Plaintiff has failed to satisfy the two remaining prongs of the deliberate

  indifference analysis.

             B. Deliberate Indifference

         The second element of a deliberate indifference claim requires Plaintiff to demonstrate that

  Defendants acted with “an attitude of ‘deliberate indifference’” to his serious medical needs.

  Taylor, 221 F.3d at 1258 (quoting Estelle, 429 U.S. at 105). “[D]eliberate indifference has three

  components: (1) subjective knowledge of a risk of serious harm; (2) disregard of that risk; (3) by

  conduct that is more than mere negligence.” Farrow, 320 F.3d at 1245-46 (quoting McElligott v.

  Foley, 182 F.3d 1248, 1255 (11th Cir. 1999)). For example, “[a] complete denial of readily

  available treatment for a serious medical condition constitutes deliberate indifference.” Bingham



                                                    12
Case 1:20-cv-20294-BB Document 77 Entered on FLSD Docket 04/21/2021 Page 13 of 20

                                                                    Case No. 1:20-cv-20294-BLOOM


  v. Thomas, 654 F.3d 1171, 1176 (11th Cir. 2011) (citation omitted); see also Waldrop v. Evans,

  871 F.2d 1030, 1035 (11th Cir. 1989) (“[W]hen a prison inmate has received medical care, courts

  hesitate to find an Eighth Amendment violation.” (citing Hamm v. DeKalb Cnty., 774 F.2d 1567,

  1575 (11th Cir. 1985))).

         A review of Plaintiff’s medical records reveals that Defendants provided Plaintiff with

  ongoing and extensive medical treatment for his injuries on his left foot. Specifically, with respect

  to the wound on Plaintiff’s left big toe, Defendants’ treatment included: (1) a three-month stay in

  the infirmary; (2) a host of antibiotic and prescription medications; (3) daily wound care; (4) x-

  rays of his left foot; (5) follow-up visits with Defendants and other medical professionals at Dade

  C.I.; (6) a wound care pass following his release from the infirmary; and (7) referrals to see a

  podiatrist at Larkin Community Hospital. ECF Nos. [67-1] at 7-23 and [67-2] at 1-12; see also

  ECF Nos. [67-1] ¶¶ 4-19 and [67-2] ¶¶ 5-11. Additionally, with respect to his fractured toes,

  Defendants’ treatment included: (1) x-rays of Plaintiff’s left foot; (2) a diagnosis that the fractures

  of Plaintiff’s second and third toes would heal on their own and required no further treatment; (3)

  a referral to see a podiatrist; and (4) a prescription for a cane and a walker. ECF Nos. [67-1] at 24-

  28 and [67-2] at 13; see also ECF Nos. [67-1] ¶¶ 21-26 and [67-2] ¶ 13. Plaintiff does not dispute

  that he received these treatments. ECF No. [73] at 4-5, 8-11, 14-15.

         Defendants argue that Plaintiff has failed to demonstrate that Defendants acted with

  subjective deliberate indifference in treating his medical needs because Plaintiff’s claim amounts

  to nothing more than a preference for different treatment. ECF No. [66] at 9-13. Based on the

  record evidence, including a review of Plaintiff’s undisputed medical records and submissions, the

  Court agrees. Indeed, this case does not present a situation where Defendants ignored Plaintiff’s

  serious medical conditions. Rather, the gravamen of Plaintiff’s claim is that Defendants should



                                                    13
Case 1:20-cv-20294-BB Document 77 Entered on FLSD Docket 04/21/2021 Page 14 of 20

                                                                    Case No. 1:20-cv-20294-BLOOM


  have provided him with a different course of treatment—namely, diabetic shoes upon his February

  23, 2018 request, a wheelchair upon his departure from the infirmary on April 17, 2018, “proper”

  antibiotics to heal the infection on his left big toe, and a medical short boot to treat his fractured

  toes. ECF No. [73] at 3-4, 10; see also ECF No. [72] ¶¶ 4-12, 14.

         It is well-settled, however, that the mere “difference in medical opinion between the

  prison’s medical staff and the inmate as to the latter’s diagnosis or course of treatment fails to

  support a claim for cruel and unusual punishment.” Hoffer, 973 F.3d 1271. “[A]s Estelle teaches,

  the question of whether [Defendants] should have employed additional diagnostic techniques or

  forms of treatment ‘is a classic example of a matter for medical judgment’ and therefore not an

  appropriate basis for grounding liability under the Eighth Amendment.” Adams v. Poag, 61 F.3d

  1537, 1545 (11th Cir. 1995) (quoting Estelle, 429 U.S. at 107); see also Harris, 941 F.2d at 1507

  (“Where a prisoner has received some medical attention and the dispute is over the adequacy of

  the treatment, federal courts are generally reluctant to second guess medical judgments and to

  constitutionalize claims which sound in state tort law.” (quoting Westlake v. Lucas, 537 F.2d 857,

  860 n.5 (6th Cir.1976))).

         With respect to Plaintiff’s claim that Defendants were deliberately indifferent to his

  medical needs by failing to provide him with diabetic shoes, ECF No. [73] at 3, Dr. Delgado

  advised Plaintiff on several occasions that diabetic shoes were not recommended because they

  would cause maceration of Plaintiff’s wound and surrounding skin. ECF No. [67] at 13-14. While

  Plaintiff’s medical records do reveal that the podiatrist at Larkin Community Hospital prescribed

  Plaintiff with diabetic shoes on January 16, 2018 and March 16, 2018, Defendants’ disagreement

  with the podiatrist’s recommendation does not, alone, amount to a constitutional violation. Indeed,

  “[t]he Eighth Amendment [does] not compel [Defendants] to check [their] own medical training



                                                   14
Case 1:20-cv-20294-BB Document 77 Entered on FLSD Docket 04/21/2021 Page 15 of 20

                                                                         Case No. 1:20-cv-20294-BLOOM


  and judgment at the door, simply because [they were] informed that some other doctor at some

  other time had prescribed orthopedic shoes for [Plaintiff].” Bismark v. Fisher, 213 F. App’x 892,

  896-97 (11th Cir. 2007) (“Nothing in our case law would derive a constitutional deprivation from

  a prison physician’s failure to subordinate his own professional judgment to that of another doctor;

  to the contrary, it is well established that ‘a simple difference in medical opinion’ does not

  constitute deliberate indifference.” (quoting Waldrop, 871 F.2d at 1033)).

          Plaintiff has failed to present any evidence showing that Defendants were aware of a risk

  of serious harm if the diabetic shoes were not ordered, that diabetic shoes were the only treatment

  sufficient to meet Plaintiff’s medical needs, or that other treatments administered by Defendants

  were grossly inadequate.4 Rather, Plaintiff’s medical records reveal that Defendants closely

  monitored Plaintiff’s left big toe, prescribed Plaintiff with daily cleanings and antibiotics, released

  Plaintiff from his three-month stay in the infirmary when his left big toe was “almost healed[,]”

  and provided Plaintiff with a wound care pass for further treatments upon his departure from the

  infirmary. ECF Nos. [67-1] at 7-23 and [67-2] at 5-12.

          Plaintiff also argues that Defendants were deliberately indifferent to his medical needs by

  failing to provide him with a wheelchair upon his release from the infirmary in April 2018. ECF

  No. 73 at 6; see also ECF No. [72] ¶ 8. However, Dr. Delgado believed that “Plaintiff’s left toe

  was healed enough that he could walk on it when necessary.” ECF No. [67-1] ¶ 15. As Defendants

  correctly note, “[w]hether Defendants should have recommended [that] Plaintiff [] only walk when

  necessary or should have prohibited Plaintiff from walking altogether as Plaintiff (an untrained,


  4
     As explained below, while Dr. Delgado ultimately ordered the diabetic shoes on June 6, 2018, Plaintiff
  offers no evidence to support his position that the amputation of his left toe “could have been prevented
  had [Defendants] ordered the diabetic shoes.” ECF No. [73] at 10, 12; see also ECF No. [72] ¶ 8. At most,
  Plaintiff’s medical records might support an inference that Defendants were negligent in assessing
  Plaintiff’s medical need for diabetic shoes, which falls short of a constitutional violation. Estelle, 429 U.S.
  at 106.
                                                        15
Case 1:20-cv-20294-BB Document 77 Entered on FLSD Docket 04/21/2021 Page 16 of 20

                                                                    Case No. 1:20-cv-20294-BLOOM


  lay witness) suggested is a question of medical judgment” which does not amount to an Eighth

  Amendment violation. ECF No. [75] at 5-6 (citing Adams, 61 F.3d at 1545). To the extent Plaintiff

  takes issue with Defendants’ course of treatment based on the podiatrist’s March 16, 2018

  recommendation that Plaintiff “needs strict off-loading of the left foot[,]” ECF No. [67-1] at 10,

  the record reflects that Plaintiff’s left big toe was “almost healed” by the time he was discharged

  on April 17, 2018. ECF No. [67-1] at 20. Absent evidence to the contrary, the Court cannot second-

  guess Defendants’ medical judgment regarding whether a wheelchair or other walking aid was

  necessary.

            Similarly, Plaintiff has failed to demonstrate that Defendants were deliberately indifferent

  to his medical needs by failing to administer “proper antibiotics” upon his release from the

  infirmary. Specifically, Plaintiff maintains that despite receiving several types of antibiotics from

  Defendants, it was not “until [Defendants] sent [Plaintiff] to Larkin Hospital where he was finally

  treated and provided with the correct antibiotics.” ECF No. [73] at 10-11; see also ECF No. [72]

  ¶¶ 11-12. However, Plaintiff submits no evidence to support his claim that Defendants “failed to

  provide the correct antibiotic[,]” and the Court cannot accept Plaintiff’s wholly unsubstantiated

  attack on the antibiotics Defendants prescribed. See Thomas v. City of Jacksonville, 731 F. App’x

  877, 882 (11th Cir. 2018) (finding plaintiffs’ claim could not survive where “plaintiffs failed to

  provide any expert witnesses to support a finding of deliberate indifference rather than mere

  negligence, thus failing to meet the requirements of their claim.” (citing Rogers, 792 F.2d at

  1058)).

            Lastly, Plaintiff fails to demonstrate that Defendants were deliberately indifferent in

  treating Plaintiff with respect to his fractured toes by failing to provide him with a “special medical

  short boot.” ECF No. [73] at 14. Defendants opined that Plaintiff’s fractured toes required no



                                                    16
Case 1:20-cv-20294-BB Document 77 Entered on FLSD Docket 04/21/2021 Page 17 of 20

                                                                    Case No. 1:20-cv-20294-BLOOM


  treatment. ECF Nos. [67-1] ¶ 23 and [67-2] ¶ 13. As Defendants correctly note, “[t]his was not a

  medical decision made on a whim; rather, Plaintiff underwent x-rays of his toe fractures” and,

  based on the x-rays, “Defendant doctors believed that the fractures would heal on their own.” ECF

  No. [66] at 6; see also ECF Nos. [67-1] at 25 and [67-2] at 13. Additionally, when Plaintiff

  continued to complain of the pain in his left foot, Dr. Delgado referred Plaintiff to a podiatrist, and

  provided Plaintiff with a cane and a walker. ECF No. [67-1] at 26, 28. Even if Defendants failed

  to respond correctly, Plaintiff has not shown that the medical care provided to him was grossly

  incompetent, reckless, or something greater than mere negligence. See Rogers, 792 F.2d at 1058;

  Estelle, 429 U.S. at 106.

         Based upon the evidence in the record, no genuine issue of material fact exists, and Plaintiff

  has failed to meet his burden of demonstrating that Defendants were deliberately indifferent to his

  medical needs. The Court is certainly sympathetic to Plaintiff’s medical conditions and

  acknowledges that the condition of his left big toe was complicated. However, at most, Plaintiff

  has shown a difference in opinion between a prisoner-patient and prison medical authorities

  regarding treatment, which does not amount to an Eighth Amendment violation. Hoffer, 973 F.3d

  at 1273. Indeed, while Plaintiff may have preferred different treatment or medications, his medical

  records reveal that Defendants closely monitored his condition and provided Plaintiff with ongoing

  treatment in the months leading up to the amputation of his left big toe. ECF Nos. [67-1] at 7-23

  and [67-2] at 5-12. Additionally, following the amputation, Defendants continued to provide

  Plaintiff with medical treatment to address the pain Plaintiff endured in his left foot as a result of

  the fractures in his second and third toes. ECF Nos. [67-1] at 24-28 and [67-2] at 13.

         The only evidence in support of Plaintiff’s position that Defendants’ course of treatment

  was improper is Plaintiff’s own affidavit. ECF No. [72] ¶¶ 5-8, 11-12. However, Plaintiff, a lay



                                                    17
Case 1:20-cv-20294-BB Document 77 Entered on FLSD Docket 04/21/2021 Page 18 of 20

                                                                   Case No. 1:20-cv-20294-BLOOM


  witness with no medical training, is not qualified to offer an opinion on whether Defendants failed

  to meet appropriate professional standards, and the Court cannot second-guess the medical

  treatment provided without evidence that it was inappropriate. See Thomas, 731 F. App’x at 882;

  Hamm, 774 F.2d at 1575. Additionally, the mere fact that medical professionals would have treated

  Plaintiff differently does not, without more, constitute deliberate indifference. See Bismark, 213

  F. App’x at 896-97; Adams, 61 F.3d 1545. Consequently, the record does not create a genuine

  dispute that Dr. Delgado’s or Dr. Papillion’s treatment of Plaintiff’s serious medical needs, even

  if negligent, was “so grossly incompetent, inadequate, or excessive as to shock the conscience or

  to be intolerable to fundamental fairness.” Rogers, 792 F.2d at 1058.

             C. Causal Connection

         The third element of a deliberate indifference claim requires Plaintiff to demonstrate a

  causal link between Defendants’ wrongful conduct and the claimed injuries. Mann, 588 F.3d at

  1306-07. Because the record does not demonstrate that Defendants were deliberately indifferent

  to Plaintiff’s serious medical needs, the Court does not need to address whether Plaintiff has

  established causation. However, it bears mention that even if Plaintiff could demonstrate that

  Defendants’ conduct amounted to deliberate indifference, Plaintiff has failed to point to any

  evidence from which a reasonable factfinder could conclude that such indifference proximately

  caused his claimed injuries. Hill, 40 F.3d at 1188 (a plaintiff who complains that a delay in medical

  treatment rose to the level of a constitutional violation “must place verifying medical evidence in

  the record to establish the detrimental effect of delay in medical treatment.”); see also Rogers, 792

  F.2d at 1058 (“Whether an instance of medical misdiagnosis resulted from deliberate indifference

  or negligence is a factual question requiring exploration by expert witnesses.”). Specifically, while

  Plaintiff contends that a medical professional “would opine” that Defendants’ delayed treatment



                                                   18
Case 1:20-cv-20294-BB Document 77 Entered on FLSD Docket 04/21/2021 Page 19 of 20

                                                                     Case No. 1:20-cv-20294-BLOOM


  contributed to the amputation of his left big toe, ECF No. [73] at 12, Plaintiff has failed to introduce

  any medical evidence in support of his claim. Likewise, Plaintiff has failed to point to any medical

  records or expert opinions from which a reasonable factfinder could conclude that Defendants’

  delayed or lack of treatment regarding his fractured toes resulted in them healing in a disfigured

  form. ECF No. [73] at 14. Thus, summary judgment is warranted.

      V.       CONCLUSION

           Accordingly, it is ORDERED AND ADJUDGED as follows:

               1. Defendant’s Motion Summary Judgment, ECF No. [66], is GRANTED.

               2. Pursuant to Federal Rule of Civil Procedure 58, Final Judgment will be entered by

                  separate order.

               3. To the extent not otherwise disposed of, all pending motions are DENIED AS

                  MOOT, any scheduled hearings are CANCELED, and all deadlines are

                  TERMINATED.

               4. The Clerk of Court is directed to CLOSE this case.

           DONE AND ORDERED in Chambers at Miami, Florida, on April 21, 2021.




                                                             _________________________________
                                                             BETH BLOOM
                                                             UNITED STATES DISTRICT JUDGE

  Copies to:

  Counsel of Record

  Jessie Jackson
  L94249
  Suwannee Correctional Institution-Annex
  Inmate Mail/Parcels

                                                    19
Case 1:20-cv-20294-BB Document 77 Entered on FLSD Docket 04/21/2021 Page 20 of 20

                                                   Case No. 1:20-cv-20294-BLOOM


  5964 US Highway 90
  Live Oak, FL 32060




                                       20
